PER CURIAM.
Employer/Carrier appeal from a workers’ compensation order awarding claimant permanent total disability benefits. Although there is competent, substantial evidence to support the finding the claimant is permanently and totally disabled, the deputy commissioner erred in finding the claimant reached maximum medical improvement on August 22, 1980, based upon Dr. Messner’s testimony. In his deposition taken on August 22, 1980, Dr. Messner testified the claimant had reached maximum medical improvement at that time. However, he further testified he last saw the claimant on May 30, 1980. Therefore, since nothing in the record supports a maximum medical improvement date later than May 30, 1980, and the claimant concedes this point, we reverse the finding of maximum medical improvement on August 22, 1980, and remand for clarification by the deputy commissioner. Otherwise, the order is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED for clarification.
ROBERT P. SMITH, Jr., C. J., and MILLS and SHIVERS, JJ., concur.